The opinion of the court was delivered by
Tart, J.
The main question in these proceedings was heard and an order made that the bill be dismissed. 55 Vt. 171. After the cause had been remanded a decree passed according to the mandate, and the question arose as to the amount of damages to which the defendants were entitled upon the dissolution of the injunction. At the time the injunction issued a bond in the sum of five hundred dollars was filed to secure the payment of such damages. No order was otherwise made respecting them. The orators tendered a decree for the amount of the bond as the full amount of the damages ; the defendants claimed largely in excess of that sum. The chancellor entered a decree that the defendants were limited to the amount named in the bond, and that they recover that sum. The defendants appealed.
That the decree below was correct has been expressly adjudged in this State, Sturgis v. Knapp, 33 Vt. 486; S. C. 36 Vt. 439. If an order had been made that the injunction should issue or continue upon condition that the orators pay all the damages sustained by the defendants, the case might merit a different conclusion, but no such order was made, and the parties must abide by the law as established in the case cited. We understand that the ground of dissent of Poland and Pierpoint, JJ., in the case in the 33 Vt. supra, was that the presumption existed in that case, that an order was made at the time the injunction issued, requiring the payment of the damages; if so their dissent is consistent with the disposition of this ease.
Decree affirmed and cause remanded.